        Case Pending MCP No. 35 Document 1 Filed 11/01/18 Page 1 of 3




                 NOTICE TO THE JUDICIAL PANEL ON
                    MULTIDISTRICT LITIGATION
              OF MULTICIRCUIT PETITIONS FOR REVIEW



IN RE: Federal Communications Commission,                  MCP No.-_________
In the Matter of Accelerating Wireless Broadband by
Removing Barriers to Infrastructure Investment;
Accelerating Wireline Broadband Deployment by
Removing Barriers to Infrastructure Investment,
FCC 18-133 (released September 27, 2018)


         NOTICE OF MULTICIRCUIT PETITIONS FOR REVIEW



      Pursuant to 28 U.S.C. § 2112(a)(3) and the Rules of Procedure of the

Judicial Panel on Multidistrict Litigation, the Federal Communications

Commission hereby notifies the United States Judicial Panel on Multidistrict

Litigation of six petitions for review of the same final agency action. See In the

Matter of Accelerating Wireless Broadband by Removing Barriers to

Infrastructure Investment; Accelerating Wireline Broadband Deployment by

Removing Barriers to Infrastructure Investment, Declaratory Ruling and Third

Report and Order, FCC 18-133 (released September 27, 2018). A summary of the

agency’s order was published in the Federal Register on October 15, 2018. See 83

Fed. Reg. 51867. These petitions for review were filed in four different courts of

appeals within ten days after issuance of the agency action and received by the
        Case Pending MCP No. 35 Document 1 Filed 11/01/18 Page 2 of 3




FCC from the petitioners within the applicable ten-day period.1 As required by

Panel Rule 25.2, we submit with this notice: (1) a schedule (Attachment A) listing

the six petitions for review; (2) copies of each petition (Attachment B); and (3) the

order the petitioners are challenging (Attachment C). In accordance with Panel

Rule 25.3, as indicated in the attached certificate of service, the FCC is serving this

notice on the clerks of the courts where petitions for review have been filed as well

as on counsel for all parties.




1
       The petitioners in the First, Ninth, and Tenth Circuits provided copies of
their petitions for review that were date-stamped by the respective courts. The
petitioner in the Second Circuit notified the agency within the ten-day period that it
had duly filed its petition for review with that court but that, despite counsel’s
diligent efforts to obtain a date-stamped copy, the court would not issue a date-
stamped copy of the petition within the ten-day period. That petitioner therefore
transmitted to the agency within the ten-day period (1) a copy of its petition for
review without a date stamp (included in Attachment B); (2) contemporaneous
evidence demonstrating that the petition had been duly filed with the Second
Circuit, consisting of a receipt reflecting payment of the docketing fee and a
confirmation containing a unique filing identifier (Attachments D and E); and
(3) written explanations from counsel documenting that counsel made diligent
efforts to obtain a file-stamped copy of the petition but were informed by the
clerk’s officer that a date-stamped copy would not be available until after the ten-
day period concluded (Attachments F and G). The agency believes that this
satisfies Section 2112(a) under the Judicial Panel on Multidistrict Litigation’s
decision in In re FERC, --- F.3d ---, 2018 WL 4905989, at *2 n.2 (J.P.M.L. Oct. 3,
2018), and the Second Circuit’s decision in Local Union 36 v. NLRB, 631 F.3d 23,
26 (2d Cir. 2010).
       Case Pending MCP No. 35 Document 1 Filed 11/01/18 Page 3 of 3




                                  Respectfully submitted,

                                  s/ Richard K. Welch

                                  Richard K. Welch
                                  Deputy Associate General Counsel

                                  Federal Communications Commission
                                  445 12th Street, S.W.
                                  Washington, D.C. 20554
                                  Phone: (202) 418-7225
                                  Fax: (202) 418-2819
                                  Email: richard.welch@fcc.gov
                                         fcclitigation@fcc.gov

November 1, 2018
